9 F.3d 1553
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James M. TALCOTT;  Nena Talcott, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 90-15676.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1993.Decided Nov. 9, 1993.

Before:  ALARCON, LEAVY, and KLEINFELD, Circuit Judges.


1
ORDER*


2
For the reasons set forth in the district court's Judgment and Order of April 12, 1990, the decision appealed from is


3
AFFIRMED.



*
 This order is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3